EXHIBIT 10.1
 
 
LICENSE AGREEMENT
 
THIS LICENSE AGREEMENT (this “Agreement”) dated as of August 30, 2012
(the “Effective Date”), is entered into between PROFESSIONAL COMPOUNDING CENTERS
OF AMERICA, INC., a Texas corporation (“PCCA”), having a place of business at
9901 South Wilcrest Drive, Houston, Texas 77099, and IMPRIMIS PHARMACEUTICALS,
INC., a Delaware corporation (“Imprimis”), having a place of business at 437
South Highway 101, Suite 209, Solana Beach, California 92075, with respect to
the following facts:
 
WHEREAS, PCCA owns or has rights in the Technology (as defined below).
 
WHEREAS, Imprimis desires to obtain an exclusive license under PCCA’s rights in
the Technology on the terms and conditions set forth below.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, the parties hereby agree as follows:
 
1.           DEFINITIONS
 
For purposes of this Agreement, the terms defined in this Section 1 shall have
the respective meanings set forth below:
 
1.1           “Affiliate” shall mean, with respect to any Person, any other
Person which directly or indirectly controls, is controlled by, or is under
common control with, such Person.  A Person shall be regarded as in control of
another Person if it owns, or directly or indirectly controls, more than fifty
percent (50%) of the voting stock or other ownership interest of the other
Person, or if it directly or indirectly possesses the power to direct or cause
the direction of the management and policies of the other Person by any means
whatsoever.
 
1.2           “Contract Formulations” shall mean those certain formulations of
active pharmaceutical ingredients (a) developed by PCCA solely at the request,
and for the benefit, of (i) a specific Member/Customer or (ii) an individual
physician who is a bona fide purchaser from PCCA of prescription drug
formulation ingredients (but is not a member of PCCA), and (b) for which PCCA
does not have the right to grant rights to any Person other than such
Member/Customer or individual physician.
 
1.3           “Competitor” shall mean a Person (other than a compounding
pharmacy) that, directly or indirectly, is engaged as a material portion of its
business in the research, development or commercialization of products
incorporating previously approved active pharmaceutical ingredients (other than
products commonly referred to as generic drugs or biosimilars) for use in the
prevention or treatment of any disease, state or condition in humans or other
animals.
 
1.4           “Confidential Information” shall have the meaning set forth in
Section 7.1.
 
 
 

--------------------------------------------------------------------------------

 
 
1.5           “Cost of Goods Sold” shall mean, with respect to a Product, the
cost to Imprimis and its Affiliates incurred or accrued in connection with
(a) if (and only if) such Product is not manufactured by Imprimis, its successor
or assignee, the production, inventory and supply of such Product, and (b) if
(and only if) Imprimis co-promotes or co-markets such Product with any Third
Party, the promotion, marketing, distribution and sale (including applicable
sales commissions) of such Product (in each case, without duplication of any
amounts included in the Development Recovery Amount).
 
1.6           “Development Recovery Amount” shall mean, with respect to a
Product, the cost to Imprimis or its Affiliates incurred or accrued in
connection with the research, development, production and regulatory approval of
such Product.
 
1.7           “Drug Delivery Technology” shall mean all inventions, discoveries,
data, information, samples, and other technology relating to the delivery of
active pharmaceutical ingredients.
 
1.8           “First Commercial Sale” shall mean, with respect to any Product,
the first sale of such Product in a jurisdiction after all applicable marketing
and pricing approvals (if any) have been granted by the applicable governing
health authority of such jurisdiction.
 
1.9           “Formulation Consulting Knowledge Base” shall mean all data and
information relating to the formulation (including topical, oral and suspension
formulations) of prescription drugs that is generated or derived by or on behalf
of PCCA in connection with PCCA’s consulting activities with or for
Member/Customers, excluding data and information specific to Contract
Formulations.
 
1.10           “Formulation Technology” shall mean all inventions, discoveries,
data, information, samples and other technology relating to the formulation
(including topical, oral and suspension formulations) and optimization of active
pharmaceutical ingredients, excluding Contract Formulations.
 
1.11           “Freedom Period” shall mean, with respect to a Product, the
period commencing on the date of the first regulatory approval of such Product
and ending on the eighteen (18) month anniversary thereof; provided, however,
that the Freedom Period shall continue thereafter with respect to such Product
unless and until the applicable market share of such Product does not equal or
exceed ten percent (10%) of the prescription drug sales for all similarly
delivered products comprising the active pharmaceutical ingredient(s) therein
(as determined by a mutually acceptable industry data source) for the preceding
twelve (12) months for which data is then available.
 
1.12           “Imprimis Product” shall mean any Product (a) which is developed
or commercialized by or on behalf of Imprimis, its Sublicensees or their
respective Affiliates, and (b) which is not a PCCA Product.
 
1.13           “Know-How Rights” shall mean all trade secret and other know-how
or proprietary rights in any jurisdiction (whether at law, in equity or
otherwise) in any subject matter that is not publicly known.
 
 
- 2 -

--------------------------------------------------------------------------------

 
 
1.14           “Licensed IP Rights” shall mean, collectively, all right, title
and interest of PCCA or any of its Affiliates, as of the Effective Date or
thereafter, in or to Patent Rights, Know-How Rights and other intellectual
property rights in or to the Technology.
 
1.15           “Member/Customer” shall mean any Third Party that (a) is engaged
primarily in the business of a compounding pharmacy, the development or
commercialization of cosmetics or the practice of medicine and, in each case, is
not engaged in the business of drug discovery, development, manufacture and/or
sale other than solely as a compounding pharmacy or medical practitioner, (b) is
a bona fide member in good standing of PCCA, and (c) is a bona fide purchaser
from PCCA of prescription drug formulation ingredients.
 
1.16           “Net Sales” shall mean, with respect to a Product, the gross
sales price of such Product invoiced by Imprimis and its Affiliates to customers
who are not Affiliates (or are Affiliates but are the end users of such Product)
less (a) credits, allowances, discounts and rebates to, and chargebacks from the
account of, such customers; (b) freight and insurance costs in transporting such
Product; (c) cash, quantity and trade discounts, rebates and other price
reductions for such Product; (d) sales, use, value-added and other direct taxes;
(e) customs duties, tariffs, surcharges and other governmental charges incurred
in exporting or importing such Product; (f) an allowance for uncollectible or
bad debts determined in accordance with generally accepted accounting
principles; and (g) Cost of Goods Sold.
 
1.17           “Net Receipts” shall mean, with respect to any Product, the
aggregate of the Net Sales thereof and Net Sublicensing Revenues therefrom.
 
1.18           “Net Sublicensing Revenues” shall mean, with respect to any
Product, the aggregate cash consideration received by Imprimis or its Affiliates
in consideration for the sublicense under the Licensed IP Rights by Imprimis or
its Affiliates to Sublicensee with respect to such Product (excluding amounts
received to reimburse Imprimis or its Affiliates for research, development or
similar services conducted for such Product after signing the agreement with
such Sublicensee, in reimbursement of patent or other out-of-pocket expenses
relating to such Product, or in consideration for the purchase of any debt or
securities of Imprimis or its Affiliates).
 
1.19           “Patent Rights” shall mean, collectively, the following in any
jurisdiction (a) all issued patents, including utility models, design patents,
petty patents, innovations patents, certificates of invention and priority
rights, (b) all patent applications (including provisional patent applications)
and other applications for any of the foregoing, (c) all divisions,
continuations, continuations-in-part and substitutions of any such applications,
and (d) all reissues, renewals, re-examinations, extensions, adjustments or
additions of or to any of the foregoing.
 
1.20           “PCCA In-Licenses” shall mean all agreements (as modified,
amended or restated from time to time), pursuant to which PCCA or its Affiliates
derive any right, title or interest in or to the Licensed IP Rights.
 
 
- 3 -

--------------------------------------------------------------------------------

 
 
1.21           “PCCA Product” shall mean any Product (a) which is developed or
commercialized by or on behalf of Imprimis, its Sublicensees or their respective
Affiliates, and (b) which is specifically described in a PCCA Product
Opportunity Notice.
 
1.22           “PCCA Product Opportunity Notice” shall have the meaning set
forth in Section 3.5.
 
1.23           “Person” shall mean an individual, corporation, partnership,
limited liability company, trust, business trust, association, joint stock
company, joint venture, pool, syndicate, sole proprietorship, unincorporated
organization, governmental authority or any other form of entity not
specifically listed herein.
 
1.24           “Prescription Drug Field” shall mean the optimization,
formulation and delivery of active pharmaceutical ingredients, and the
development, manufacture and commercialization thereof in the prevention or
treatment of any disease, state or condition in humans or other animals, in each
case excluding compounding pharmacy activities.
 
1.25           “Product” shall mean any product comprising an optimized,
formulated or delivered active pharmaceutical ingredient that incorporates, uses
or is based on the Technology or the Licensed IP Rights for use in the
prevention or treatment of any disease, state or condition in humans or other
animals.
 
1.26           “Recipient” shall have the meaning set forth in Section 7.3.
 
1.27           “Royalty Term” shall mean, with respect to each Product in each
country, the term commencing on the first to occur of the First Commercial Sale
of such Product and the receipt by Imprimis or its Affiliates of Net
Sublicensing Revenues for such Product, and continuing for the period equal to
the longer of (a) if, at the time of the First Commercial Sale of such Product
in such country, the use, offer for sale, sale or import of such Product in such
country would infringe a Valid Claim, the term for which such Valid Claim
remains in effect and would be infringed, and (b) fifteen (15) years following
the date of the First Commercial Sale of such Product in such country.
 
1.28           “Sublicensee” shall mean any Third Party to which Imprimis has
granted a sublicense under the Licensed IP Rights in accordance with
Section 3.2.
 
1.29           “Technology” shall mean, collectively, all right, title and
interest of PCCA or any of its Affiliates, as of the Effective Date or
thereafter, in or to Drug Delivery Technology, Formulation Consulting Knowledge
Base, Formulation Technology, and any other technology related to formulation or
optimization of active pharmaceutical ingredients.
 
1.30           “Third Party” shall mean any Person other than PCCA, Imprimis and
their respective Affiliates.
 
1.31           “Valid Claim” shall mean a claim of an issued and unexpired
patent included within the Licensed IP Rights, which has not been held
permanently revoked, unenforceable or invalid by a decision of a court or other
governmental agency of competent jurisdiction, unappealable or unappealed within
the time allowed for appeal, and which has not been admitted to be invalid or
unenforceable through reissue or disclaimer or otherwise.
 
 
- 4 -

--------------------------------------------------------------------------------

 
 
2.           REPRESENTATIONS AND WARRANTIES
 
2.1           Mutual Representations and Warranties.  Each party hereby
represents and warrants to the other party as follows:
 
2.1.1           Such party is a corporation duly organized, validly existing and
in good standing under the laws of the state in which it is incorporated.
 
2.1.2           Such party (a) has the corporate power and authority and the
legal right to enter into this Agreement and to perform its obligations
hereunder, and (b) has taken all necessary corporate action on its part to
authorize the execution and delivery of this Agreement and the performance of
its obligations hereunder.  This Agreement has been duly executed and delivered
on behalf of such party, and constitutes a legal, valid, binding obligation,
enforceable against such party in accordance with its terms.
 
2.1.3           All necessary consents, approvals and authorizations of all
governmental authorities and other Persons required to be obtained by such party
in connection with this Agreement have been obtained.
 
2.1.4           The execution and delivery of this Agreement and the performance
of such party’s obligations hereunder (a) do not conflict with or violate any
requirement of applicable laws or regulations, and (b) do not conflict with, or
constitute a default under, any contractual obligation of it.
 
2.2           PCCA Representations and Warranties.  PCCA hereby represents and
warrants to Imprimis as follows:
 
2.2.1           PCCA is the sole owner or exclusive licensee of the Licensed IP
Rights, and except as PCCA has expressly informed Imprimis in writing prior to
the Effective Date, has not granted to any Third Party any license or other
interest in the Licensed IP Rights for use in the Prescription Drug Field.
 
2.2.2           PCCA has provided Imprimis with complete and correct copies of
all PCCA In-Licenses, and there have been no modifications, amendments or
restatements other than as provided to Imprimis prior to the Effective
Date.  The PCCA In-Licenses are in full force and effect in accordance with
their terms.  After giving effect to this Agreement, there exist no breaches,
defaults or events which would (with the giving of notice, the passage of time
or both) give rise to a breach, default or other right to terminate or modify
any PCCA In-License.
 
3.           LICENSE GRANT
 
3.1           Licensed IP Rights.
 
3.1.1           PCCA hereby grants to Imprimis and its Affiliates a worldwide,
exclusive right and license (with the right to grant sublicenses in accordance
with Section 3.2) under the Licensed IP Rights in the Prescription Drug Field to
conduct research and to develop, make, have made, use, offer for sale, sell and
import such Products.
 
 
- 5 -

--------------------------------------------------------------------------------

 
 
3.1.2           PCCA reserves all rights under the Licensed IP Rights to provide
consulting, formulation and related services for the benefit of its
Member/Customers, and for all uses outside the Prescription Drug Field.  Without
limiting the generality of the foregoing, PCCA reserves all rights to perform
activities relating to compounding pharmacies.
 
3.2           Sublicensees.  Imprimis shall have the right to grant sublicenses
in the Prescription Drug Field under the license granted in Section 3.1 to its
Affiliates and to any Third Party that is a development, manufacturing or
commercialization collaborator, partner or contractor of Imprimis or its
Affiliates.
 
3.3           PCCA In-Licenses.  PCCA shall perform in full all obligations
required to be performed by PCCA, under all PCCA In-Licenses.  PCCA shall not
(directly or indirectly) modify or waive any provision of any PCCA In-License
that could materially impair the value of the licenses granted to Imprimis
herein regarding Products then currently being developed or commercialized by or
on behalf of Imprimis, or to terminate or have terminated any PCCA In-License.
 
3.4           Technology Transfer and Technical Assistance.
 
3.4.1           PCCA shall transfer to Imprimis all Technology, and provide such
technical assistance in connection therewith, in each case at such times as
reasonably requested by Imprimis in connection with the review, evaluation,
research, development or commercialization of any Product or Product
opportunity.  During the term of this Agreement, PCCA and Imprimis shall use
commercially reasonable efforts to collaborate with each other regarding the use
of the Technology in the Prescription Drug Field.
 
3.4.2           If Imprimis requests and the parties mutually agree that PCCA
perform any additional services relating to any Product, PCCA shall perform such
additional services and if such services are of the type that PCCA customarily
performs for Third Parties for a fee, then to the extent the fees therefor would
exceed one hundred thousand dollars ($100,000) in the case of a PCCA Product, or
fifty thousand dollars ($50,000) in the case of an Imprimis Product, then PCCA
shall invoice Imprimis for the amount of such excess (calculated at PCCA’s
then-standard rates), and Imprimis shall pay such excess.
 
3.4.3           Notwithstanding anything to the contrary in this Agreement, PCCA
and its Affiliates do not assign or transfer to Imprimis hereby, and Imprimis
shall not acquire hereby, title to or any ownership interest in or to the
Technology.
 
 
- 6 -

--------------------------------------------------------------------------------

 
 
3.5           PCCA Product Opportunities.  If PCCA conceives a potential Product
which is not generally known or obvious, that is not (or a substantially similar
product is not) currently being developed or commercialized by or on behalf of
Imprimis, and that PCCA in good faith believes presents a bona fide opportunity
for Imprimis or a capable Third Party to develop and commercialize, PCCA shall
give Imprimis express written notice thereof, which notice shall include a
reasonably detailed written description of such potential Product and the
clinical and market opportunities therefor, together with all data and
information relating thereto (each, a “PCCA Product Opportunity
Notice”).  Imprimis shall have an initial period of thirty (30) days commencing
on the date it receives a PCCA Product Opportunity Notice to elect to evaluate
such Product.  Prior to the expiration of such initial thirty (30) day period,
if Imprimis gives PCCA written notice of its election to evaluate such Product,
Imprimis shall have a period of six (6) months commencing on the date of such
notice of election to exclusively evaluate such Product.  Prior to the
expiration of such exclusive evaluation period (or any extension thereof), if
Imprimis gives PCCA written notice of, and pays to PCCA the amount of fifteen
thousand dollars ($15,000) for, each extension of six (6) months (up to a
maximum of two (2) extensions for each such Product), such exclusive evaluation
period for such Product shall be extended for such additional period specified
in such notice.  Prior to the expiration of such exclusive evaluation period (as
extended), if Imprimis gives PCCA written notice of its desire to exclusively
develop and commercialize such Product, then Imprimis’ rights and licenses with
respect to such Product under this Agreement shall continue on an exclusive
basis, and Imprimis shall use commercially reasonable efforts to develop and
commercialize such Product.  With respect to each Product, if prior to the
expiration of the applicable initial thirty (30) day period Imprimis fails to
gives PCCA written notice of its election to evaluate such Product, or prior to
the expiration of the applicable exclusive evaluation period (as extended)
Imprimis fails to give PCCA written notice of its desire to exclusively develop
and commercialize such Product, then Imprimis’ rights and licenses with respect
to such Product under this Agreement shall terminate, and PCCA shall retain the
exclusive right (including the right to grant licenses to Affiliates and Third
Parties) in the Prescription Drug Field to develop, make, have made, use, offer
for sale, sell and import such Product.  If Imprimis (whether on its own or with
or through any Affiliate or Sublicensee) ceases to evaluate its interest in any
potential Product specifically described in a PCCA Product Opportunity Notice,
or to research, develop, make, have made, use, offer for sale, sell or import
such Product, Imprimis shall give PCCA written notice within fifteen (15) days
thereafter, whereupon all rights and licenses granted to Imprimis with respect
to such Product shall terminate.
 
3.6           Diligence.  Prior to the expiration of each period of
eighteen (18) months commencing after the second anniversary of the Effective
Date, Imprimis (whether on its own or with or through any Affiliate or
Sublicensee) shall commence efforts to evaluate, research, develop, make, have
made, use, offer for sale, sell or import at least one (1) Product during such
period, and thereafter use commercially reasonable efforts to continue to
research, develop, make, have made, use, offer for sale, sell or import each
such Product for which such activities had been commenced (or a replacement
Product for any such Product abandoned).
 
4.           FREEDOM COVENANT
 
During the Freedom Period for a Product, Imprimis shall not seek to enforce its
Patent Rights or other intellectual property or exclusive rights against any
Member/Customer solely to the extent such Member/Customer is engaged in the
pharmaceutical compounding of such Product (or a similarly delivered derivative
thereof).
 
 
- 7 -

--------------------------------------------------------------------------------

 
 
5.           FINANCIAL TERMS
 
5.1           Royalties.
 
5.1.1           During the applicable Royalty Term for a PCCA Product, subject
to the terms and conditions of this Agreement, Imprimis shall pay to PCCA the
following royalties: (i) after the aggregate Net Receipts for such PCCA Product
equals the Development Recovery Amount for such PCCA Product, a royalty equal to
one hundred percent (100%) of Net Receipts for such PCCA Product until Imprimis
has paid to PCCA the aggregate amount of one hundred thousand dollars ($100,000)
under this Section 5.1.1 for such PCCA Product, and (ii) after Imprimis has paid
to PCCA the aggregate amount of one hundred thousand dollars ($100,000) under
this Section 5.1.1 for such PCCA Product, a royalty equal to nine percent (9%)
of Net Receipts for such PCCA Product.
 
5.1.2           During the applicable Royalty Term for an Imprimis Product,
subject to the terms and conditions of this Agreement, Imprimis shall pay to
PCCA the following royalties: (i) after the aggregate Net Receipts for such
Imprimis Product equals the Development Recovery Amount for such Imprimis
Product, a royalty equal to one hundred percent (100%) of Net Receipts for such
Imprimis Product until Imprimis has paid to PCCA the aggregate amount of fifty
thousand dollars ($50,000) under this Section 5.1.2 for such Imprimis Product,
and (ii) after Imprimis has paid to PCCA the aggregate amount of fifty thousand
dollars ($50,000) under this Section 5.1.2 for such Imprimis Product, a royalty
equal to four and one-half percent (4½%) of Net Receipts for such Imprimis
Product.
 
5.1.3           The parties have mutually agreed that the royalty structure set
forth above reflects an arms’ length, fair and reasonable allocation of the
financial benefit accruing to each party from the development and
commercialization of the Licensed IP Rights in the Prescription Drug Field
throughout the entire Royalty Term for a Product.
 
5.2           Royalty Reports.  Within forty five (45) days after the end of
each calendar quarter during the term of this Agreement following the first to
occur of the First Commercial Sale of a Product and the receipt by Imprimis or
its Affiliates of Net Sublicensing Revenues, Imprimis shall furnish to PCCA a
quarterly written report showing in reasonably specific detail (a) the
calculation of all royalties owing under Section 5.1; (b) the withholding taxes,
if any, required by law to be deducted with respect to such sales; and (c) the
exchange rates, if any, used in determining the amount of United States
dollars.  With respect to amounts received or costs incurred in United States
dollars, all amounts shall be expressed in United States dollars.  With respect
to amounts received or costs incurred in a currency other than United States
dollars, all amounts shall be expressed both in the currency in which the
amounts were received or costs were incurred and the United States dollar
equivalent.  The United States dollar equivalent shall be calculated using the
average of the exchange rate (local currency per US$1) published in The Wall
Street Journal, Western Edition, under the heading “Currency Trading” on the
last business day of each month during the applicable calendar quarter.
 
 
- 8 -

--------------------------------------------------------------------------------

 
 
5.3           Audits.
 
5.3.1           Upon the written request of PCCA and not more than once in each
calendar year, Imprimis shall permit an independent certified public accounting
firm of nationally recognized standing selected by PCCA and reasonably
acceptable to Imprimis, at PCCA’s expense, to have access during normal business
hours to such of the financial records of Imprimis as may be reasonably
necessary to verify the accuracy of the payment reports hereunder for the
eight (8) calendar quarters immediately prior to the date of such request (other
than records for which PCCA has already conducted an audit under this
Section 5.3).
 
5.3.2           If such accounting firm concludes that additional amounts were
owed during the audited period, Imprimis shall pay such additional amounts
within thirty (30) days after the date PCCA delivers to Imprimis such accounting
firm’s written report so concluding.  The fees charged by such accounting firm
shall be paid by PCCA; provided, however, if the audit discloses that the
royalties payable by Imprimis for such period are more than one hundred ten
percent (110%) of the royalties actually paid for such period, then Imprimis
shall pay the reasonable fees and expenses charged by such accounting firm.
 
5.3.3           PCCA shall cause its accounting firm to retain all financial
information subject to review under this Section 5.3 in strict confidence;
provided, however, that Imprimis shall have the right to require that such
accounting firm, prior to conducting such audit, enter into an appropriate
non-disclosure agreement with Imprimis regarding such financial
information.  The accounting firm shall disclose to PCCA only whether the
reports are correct or not and the amount of any discrepancy.  No other
information shall be shared.  PCCA shall treat all such financial information as
Imprimis’s Confidential Information.
 
5.4           Payment Terms.  Royalties shown to have accrued by each report
provided under Section 5.2 shall be due on the date such report is due.  Payment
of such royalties in whole or in part may be made in advance of such due date.
 
5.5           Exchange Control.  If at any time legal restrictions prevent the
prompt remittance of part or all royalties with respect to any country where a
Product is sold, then Imprimis shall have the right, in its sole discretion, to
make such payments by depositing the amount thereof in local currency to PCCA’s
account in a bank or other depository institution in such country.  If the
royalty rate specified in this Agreement should exceed the permissible rate
established in any country, the royalty rate for sales in such country shall be
adjusted to the highest legally permissible or government-approved rate.
 
5.6           Withholding Taxes.  Imprimis shall be entitled to deduct the
amount of any withholding taxes, value-added taxes or other taxes, levies or
charges with respect to such amounts, other than United States taxes, payable by
Imprimis or its Affiliates, or any taxes required to be withheld by Imprimis or
its Affiliates, to the extent Imprimis or its Affiliates pay to the appropriate
governmental authority on behalf of PCCA such taxes, levies or
charges.  Imprimis shall use reasonable efforts to minimize any such taxes,
levies or charges required to be withheld on behalf of PCCA by Imprimis or its
Affiliates.  Imprimis promptly shall deliver to PCCA proof of payment of all
such taxes, levies and other charges, together with copies of all communications
from or with such governmental authority with respect thereto.
 
 
- 9 -

--------------------------------------------------------------------------------

 
 
6.           ADDITIONAL LICENSOR COVENANTS
 
6.1           Offer as Collaborator.  During the term of this Agreement, PCCA
shall offer Imprimis to its contract formulation Member/Customers as a potential
collaborator to commercially develop and/or commercialize such Member/Customers’
proprietary formulations.
 
6.2           Competitors.  During the term of this Agreement, PCCA shall not
directly or indirectly acquire or otherwise invest in any equity, debt or other
form of ownership or security of in any Person that is a Competitor (excluding
any Person in which PCCA currently is an equity investor).
 
7.           CONFIDENTIALITY
 
7.1           Confidential Information.  During the term of this Agreement, and
for a period of five (5) years following the expiration or earlier termination
hereof, each party shall maintain in confidence all information of the other
party that is disclosed by the other party and identified as, or acknowledged to
be, confidential at the time of disclosure (the “Confidential Information”), and
shall not use, disclose or grant the use of the Confidential Information except
on a need-to-know basis to those directors, officers, affiliates, employees,
permitted licensees, permitted assignees and agents, consultants, clinical
investigators or contractors, to the extent such disclosure is reasonably
necessary in connection with performing its obligations or exercising its rights
under this Agreement.  To the extent that disclosure is authorized by this
Agreement, prior to disclosure, each party hereto shall obtain agreement of any
such Person to hold in confidence and not make use of the Confidential
Information for any purpose other than those permitted by this Agreement.  Each
party shall notify the other promptly upon discovery of any unauthorized use or
disclosure of the other party’s Confidential Information.
 
7.2           Terms of this Agreement.  Except as otherwise provided in
Section 7.3, neither party shall disclose any terms or conditions of this
Agreement to any Third Party without the prior consent of the other
party.  Notwithstanding the foregoing, prior to execution of this Agreement, the
parties have agreed upon the substance of information that can be used to
describe the terms of this transaction, and each party may disclose such
information, as modified by mutual agreement from time to time, without the
other party’s consent.
 
7.3           Permitted Disclosures.  The confidentiality obligations contained
in this Section 7 shall not apply to the extent that (a) any receiving party
(the “Recipient”) is required (i) to disclose information by law, regulation,
rule of a stock exchange or automated quotation system, order of a governmental
agency or a court of competent jurisdiction or legal process, including tax
authorities, or (ii) to disclose information to any governmental agency for
purposes of obtaining approval to test or market a product, provided in either
case that the Recipient shall provide written notice thereof to the other party
and sufficient opportunity to object to any such disclosure or to request
confidential treatment thereof; or (b) the Recipient can demonstrate that
(i) the disclosed information was public knowledge at the time of such
disclosure to the Recipient, or thereafter became public knowledge, other than
as a result of actions of the Recipient in violation hereof; (ii) the disclosed
information was rightfully known by the Recipient (as shown by its written
records) prior to the date of disclosure to the Recipient by the other party
hereunder; (iii) the disclosed information was disclosed to the Recipient on an
unrestricted basis from a source unrelated to any party to this Agreement and
not under a duty of confidentiality to the other party; or (iv) the disclosed
information was independently developed by the Recipient without use of the
Confidential Information disclosed by the other party.  Notwithstanding any
other provision of this Agreement, Imprimis may disclose Confidential
Information of PCCA relating to information developed pursuant to this Agreement
to any Person with whom Imprimis has, or is proposing to enter into, a business
relationship, as long as such Person has entered into a confidentiality
agreement with Imprimis.
 
 
- 10 -

--------------------------------------------------------------------------------

 
 
8.           PATENTS
 
8.1           Patent Prosecution and Maintenance.  PCCA shall have the right at
its sole expense to control the preparation, filing, prosecution and maintenance
of all patents and patent applications within the Licensed IP Rights.  If PCCA
elects not to file any such patent application in any country, or decides to
abandon any such pending application or issued patent in any country, PCCA shall
provide written notice to Imprimis, and Imprimis shall have the right at its
sole expense to assume control of the preparation, filing, prosecution and
maintenance of such patent application or patent at its own expense.
 
8.2           Enforcement of Patent Rights.  Imprimis shall have the right at
its sole expense and in its sole discretion to control the enforcement and
defense of the patents within the Licensed IP Rights against infringers in the
Prescription Drug Field, and to retain all amounts recovered upon the final
judgment or settlement thereof.  PCCA shall, at the request and expense of
Imprimis, reasonably cooperate and, to the extent possible, have its employees
testify when requested and make available relevant documents, records,
information, samples and other items in connection with any action to enforce
the patents within the Licensed IP Rights against infringers in the Prescription
Drug Field.
 
9.           TERMINATION
 
9.1           Expiration.  Subject to Section 9.2, this Agreement shall expire
on the expiration of Imprimis’s obligation to pay royalties to PCCA under
Section 5.1.  The license grant under Section 3.1 shall be effective at all
times prior to such expiration and, following such expiration of this Agreement,
Imprimis shall continue to have a fully paid-up, worldwide, exclusive license
under the Licensed IP Rights in the Prescription Drug Field to conduct research
and to develop, make, have made, use, offer for sale, sell and import such
Products.
 
9.2           Termination.  Except as otherwise provided in Section 11.2:
 
9.2.1           If a party has materially breached this Agreement (other than a
material breach by Imprimis of its obligations under Section 3.6), and such
material breach continues uncured for sixty (60) days after written notice of
such material breach was provided by the non-breaching party to the breaching
party, the non-breaching party shall have the right at its option to terminate
this Agreement effective at the end of such ninety (90) day period; provided,
however, if such breach is not capable of being cured within such ninety (90)
day period and the breaching party is diligently undertaking to cure such breach
as soon as commercially feasible thereafter under the circumstances, the
non-breaching party shall have no right to terminate this Agreement.
 
 
- 11 -

--------------------------------------------------------------------------------

 
 
9.2.2           If Imprimis has materially breached its obligations under
Section 3.6, PCCA shall have the right at its option to terminate this Agreement
effective upon written notice to Imprimis of such termination.  Termination
under this Section 9.2.2 shall be PCCA’s sole remedy for a material breach by
Imprimis of its obligations under Section 3.6.
 
9.3           Effect of Expiration or Termination.  Expiration or termination of
this Agreement shall not relieve the parties of any obligation accruing prior to
such expiration or termination, and the provisions of Sections 7, 8, 9, 10 and
11 shall survive the expiration or termination of this
Agreement.  Notwithstanding the foregoing, upon any termination pursuant to
Section 9.2.2, all licenses granted to Imprimis under Section 3.1 shall continue
with respect to those Products which Imprimis (whether on its own or with or
through any Affiliate or Sublicensee) commenced efforts to evaluate, research,
develop, make, have made, use, offer for sale, sell or import prior to such
termination (together with all derivatives, modifications, improvements and
enhancements thereto), provided that the provisions of Sections 4 and 5 shall
continue in effect with respect thereto.  Subject to the foregoing, upon the
request of Imprimis following any termination of this Agreement, PCCA shall
grant a direct license to any Sublicensee hereunder having the same scope as
such sublicense and on terms and conditions no less favorable to such
Sublicensee than the terms and conditions of this Agreement, provided that such
Sublicensee is not in default of any applicable obligations under this Agreement
and agrees in writing to be bound by the terms and conditions of such direct
license.
 
10.           INDEMNIFICATION
 
10.1           Indemnification.  Imprimis shall defend, indemnify and hold PCCA
harmless from all losses, liabilities, damages and expenses (including
attorneys’ fees and costs) incurred as a result of any claim, demand, action or
proceeding arising out of any breach of this Agreement by Imprimis, or the gross
negligence or willful misconduct of Imprimis in the performance of its
obligations under this Agreement, except in each case to the extent arising from
the gross negligence or willful misconduct of PCCA or the breach of this
Agreement by PCCA.
 
10.2           Procedure.  PCCA promptly shall notify Imprimis of any liability
or action in respect of which PCCA intends to claim such indemnification, and
Imprimis shall have the right to assume the defense thereof with counsel
selected by Imprimis.  The indemnity agreement in this Section 10 shall not
apply to amounts paid in settlement of any loss, claim, damage, liability or
action if such settlement is effected without the consent of Imprimis, which
consent shall not be withheld unreasonably.  The failure to deliver notice to
Imprimis within a reasonable time after the commencement of any such action, if
prejudicial to its ability to defend such action, shall relieve Imprimis of any
liability to PCCA under this Section 10.  PCCA, its employees and agents, shall
cooperate fully with Imprimis and its legal representatives in the investigation
and defense of any action, claim or liability covered by this indemnification.
 
10.3           Insurance.  Imprimis shall maintain insurance with respect to the
research, development, manufacture and sales of Products by Imprimis in such
amount as Imprimis customarily maintains with respect to the research,
development, manufacture and sales of its similar products.  Imprimis shall
maintain such insurance for so long as it continues to research, develop,
manufacture or sell any Products, and thereafter for so long as Imprimis
customarily maintains insurance covering the research, development, manufacture
or sale of its similar products.
 
 
- 12 -

--------------------------------------------------------------------------------

 
 
11.           MISCELLANEOUS
 
11.1           Notices.  Any consent, notice or report required or permitted to
be given or made under this Agreement by a party to the other party shall be in
writing, delivered by any lawful means to such other party at its address
indicated below, or to such other address as the addressee shall have last
furnished in writing to the addressor and (except as otherwise provided in this
Agreement) shall be effective upon receipt by the addressee.
 
If to PCCA:                          Professional Compounding Centers of
America, Inc.
9901 South Wilcrest Drive
Houston, Texas 77099
Attention:  Marc DuPont, CPA
 
with a copy to:                      G. Walter Rockwell, P.C.
9301 Southwest Freeway, Suite 225
Houston, TX 77074
 
If to Imprimis:                       Imprimis Pharmaceuticals, Inc.
437 South Highway 101, Suite 209
Solana Beach, California 92075
Attention:  Mark Baum, Chief Executive Officer
 
with a copy to:                     Morrison & Foerster LLP
12531 High Bluff Drive, Suite 100
San Diego, California 92130
Attention:  Mark R. Wicker
 
11.2           Force Majeure.  Neither party shall be held liable or responsible
to the other party nor be deemed to have defaulted under or breached  this
Agreement for failure or delay in fulfilling or performing any term of this
Agreement to the extent, and for so long as, such failure or delay is caused by
or results from causes beyond the reasonable control of the affected party
including but not limited to fire, floods, embargoes, war, acts of war (whether
war be declared or not), acts of terrorism, insurrections, riots, civil
commotions, strikes, lockouts or other labor disturbances, acts of God or acts,
omissions or delays in acting by any governmental authority or the other party.
 
11.3           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of California, without regard to the
conflicts of law principles thereof.
 
11.4           Assignment.  Neither party shall have the right to assign its
rights or obligations under this Agreement without the prior written consent of
the other party; provided, however, that either party may, without such consent,
assign this Agreement and its rights and obligations hereunder (a) to any
Affiliate, or (b) in connection with the transfer or sale of all or
substantially all of its business to which this Agreement relates, or in the
event of its merger, consolidation, change of control or similar
transaction.  Any permitted assignee shall assume all obligations of its
assignor under this Agreement.  Any purported assignment, transfer or delegation
in violation of this Section 11.4 shall be void.  Imprimis shall give PCCA
prompt written notice following any transfer or sale by Imprimis of all or
substantially all of its business to which this Agreement relates (other than to
an Affiliate), or in the event of the change of control of Imprimis, and PCCA
thereafter shall have the right (at its option in its sole discretion),
exercisable by giving written notice to Imprimis within twelve (12) months
thereafter, to reduce the diligence time periods set forth in Section 3.6 from
eighteen (18) months to nine (9) months.
 
 
- 13 -

--------------------------------------------------------------------------------

 
 
11.5           Waivers and Amendments.  No change, modification, extension,
termination or waiver of this Agreement, or any of the provisions herein
contained, shall be valid unless made in writing and signed by duly authorized
representatives of the parties hereto.
 
11.6           Entire Agreement.  This Agreement embodies the entire agreement
between the parties and supersedes any prior representations, understandings and
agreements between the parties regarding the subject matter hereof.  There are
no representations, understandings or agreements, oral or written, between the
parties regarding the subject matter hereof that are not fully expressed herein.
 
11.7           Severability.  Any of the provisions of this Agreement which are
determined to be invalid or unenforceable in any jurisdiction shall be
ineffective to the extent of such invalidity or unenforceability in such
jurisdiction, without rendering invalid or unenforceable the remaining
provisions hereof and without affecting the validity or enforceability of any of
the terms of this Agreement in any other jurisdiction.
 
11.8           Waiver.  The waiver by either party hereto of any right hereunder
or the failure to perform or of a breach by the other party shall not be deemed
a waiver of any other right hereunder or of any other breach or failure by said
other party whether of a similar nature or otherwise.
 
11.9           Counterparts.  This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.
 
[SIGNATURE PAGE FOLLOWS]
 
 
- 14 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have executed this Agreement effective as of the
Effective Date.
 
 

  PROFESSIONAL COMPOUNDING CENTERS OF AMERICA, INC.          
 
By:
/s/ Jim R. Smith     Name Jim R. Smith       Title  President                   

  IMPRIMIS PHARMACEUTICALS, INC.          
 
By:
/s/ Mark L. Baum      Name Mark L. Baum     Title Chief Executive Officer      
   

 
 
-15-

--------------------------------------------------------------------------------

 